DETAILED ACTION

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification lacks antecedent basis for the step of "cooling the substrate" recited in claims 32 and 33.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 16-25 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mourad (US 2010/0236740).
Claims 16-18:  Mourad discloses a paper machine clothing (papermaking fabric 104) comprising a substrate having an upper side (top surface 106), a lower side (bottom surface 114), and two lateral edges and a usable region between the two lateral edges (as in Figure 11).  The usable region has a plurality of through-channels (through-voids 102) formed therein extending through the substrate and connecting the upper side with the lower side.  See Figures 1A, 1B, 2A, and see paragraphs [0051] and [0052].  The through-channels are non-cylindrical, with a cross sectional area becoming smaller in a thickness direction of the substrate from the upper side to (at least) a middle region of the substrate between the upper side and the lower side (see Figures 2A and 2B).  In the embodiment of Figure 6, see paragraph [0065], the through-channels have a smaller cross sectional area at the lower side (604) than at the upper side (602).  
Also in Figure 6, the non-cylindrical through-channels are elliptical at the top surface (602), and circular at the bottom surface (604), as indicated by the arrows.  Therefore, the shape of the cross sectional area of all of the through-channels changes along the thickness direction of the substrate from the upper side to the lower side.
Claim 19:  In the embodiments of Figures 6 and 9, the shape of the cross sectional area in the upper region of the through-channel has a dimension extending in the cross-machine direction that is smaller than a dimension extending in a machine direction.
Claim 20: In the embodiment of Figure 10, the shape of the cross sectional area in the upper region (1012) of the through-channel (1016) has a dimension extending in the cross-machine direction that is larger than a dimension extending in a machine direction.
Claim 21: In Figure 2A, the shape of the cross sectional area of the through-channels on the lower side is substantially circular.
Claims 22-24:  In Figure 6 and 9, the upper rim of each through-channel on the upper side (602, 902) directly contacts at least one upper rim of a neighboring through-channel.  
Claim 25:  In Figures 2A and 6, the surface on the upper side of the substrate is flat and substantially orthogonal to the thickness direction of the substrate.  Regarding Figure 6, the percentage of surface that is flat and orthogonal can be approximated from the photo of Figure 6.  In the annotated Figure 6 below, a first unit cell is drawn on the upper side (602).  

    PNG
    media_image1.png
    384
    866
    media_image1.png
    Greyscale

This unit cell has an area of about D x D sqrt 3, where D is the diameter (arrow) of the through-channels on the upper side (602). The area of the upper side through-channel is  x (D/3)^2.  The unit cell includes exactly two through-channels, one in the center and 1/4 at each corner.  Accordingly, the percent open area of the through-openings on the upper side is given by 
2 x  x D^2
D x D sqrt 3

= (3.14159)      
(2)(sqrt 3)

= 0.906, or 90.6% open area.

Therefore, about 9.4% of the surface on the upper side of the substrate in Figure 6 is flat and substantially orthogonal to the thickness direction of the substrate.  This falls within the claimed range of less than 20%.
Claim 27:  In Figures 2A and 6, the surface on the lower side of the substrate is flat and substantially orthogonal to the thickness direction of the substrate.  In Figure 6, there is a substantially greater amount of surface on the lower side of the substrate that is flat and orthogonal to the thickness direction than on the upper side.  The percentage of surface that is flat and orthogonal can be easily approximated from the annotated Figure 6 above, where a second unit cell is drawn on the lower side (604).   This unit cell has an area of D x D sqrt 3, the same as for the upper side.  The diameter d (arrow) of the through-channels on the lower side (604) of the substrate is about D/3 (seen more clearly on the upper side 602).  The area of the lower side opening is therefore  x (D/3)^2.  The unit cell includes exactly two through-channels, one in the center and 1/4 at each corner.  Accordingly, the percent open area of the through-openings on the lower side is given by 
2 x  x (D/3)^2
D x D sqrt 3

= (3.14159)      
(18)(sqrt 3)

= 0.10, or 10% open area

Therefore regarding claim 6, 90% of the surface on the lower side of the substrate is flat and substantially orthogonal to the thickness direction of the substrate, which falls at the endpoint of the claimed range of 70 % to 90%.
Claim 28: Mourad teaches that the ratio (x1/x2, y1/y2) of the diameter (x1, y1) of the through-channels on the upper side to the diameter (x2, y2) on the lower side is greater than 1.1.  See paragraph [0053].  In Figure 6, the ratio is about 3 (see above).  For 80% of the surface on the lower side to be flat and substantially orthogonal to the thickness direction of the substrate, then the amount of open area is 20% and d= 2.1 D. The ratio is 2.1, which is greater than 1.1 taught by Mourad.  Therefore, Mourad encompasses values including the claimed value that about 80% of the surface on the lower side of the substrate is flat and substantially orthogonal to the thickness direction of the substrate.
Claim 29:  In Figure 2A, the cross sectional area of all of the through-channels continuously decreases along the thickness direction of the substrate from the upper side to the lower side of the substrate.
Claim 30:  In Figure 2B, the cross sectional area of all of the through-channels continuously increases in the thickness direction of the substrate from the middle region of the substrate to the lower side of the substrate.
Claim 31:  In Figure 6, the through-channels are arranged in a non-checkered pattern.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mourad                (US 2010/0236740) in view of Wilson (WO 91/02642).
	The paper machine clothing of Mourad as it applies to claims 16 and 25 is described above.  With respect to claim 26 (see above), Mourad discloses that less than 20% of the surface on the upper side of the substrate is flat and substantially orthogonal to the thickness direction of the substrate, but does not disclose that less than 5% of the surface on the upper side of the substrate is flat and substantially orthogonal to the thickness direction of the substrate.
 Wilson discloses a paper machine clothing.  The clothing of Figure 1 is a molded grid substrate having an upper side (forming interstices 4), a lower side (having load bearing yarns 2 and wear yarns 3), two lateral edges and a usable region for transporting a paper web (in the machine direction 1) between the two lateral edges,  See particularly page 6, last paragraph, to page 8, first paragraph, and see page 10, last paragraph, to page 11, first paragraph.
The substrate has a plurality of through-channels ("drainage holes") formed therein, provided by the interstices.  The holes extends through the substrate and connect the upper side with the lower side.  In Figure 1, the through-channels are square or rectangular shaped arising from the grid, thus are non-cylindrical, with a cross sectional area becoming smaller in a thickness direction of the substrate from the upper side to a middle region of the substrate between the upper side and the lower side.  The upper side of the clothing is formed as a grid of holes bounded by streamlined shaped interstitial edges (page 7, first paragraph).  The molding pattern of Figure 3 shows that the interstices are formed at a 45 degree angle to the surface. See page 8, second paragraph.  Thus, effectively 0% of the surface on the upper side of the substrate is flat and substantially orthogonal to the thickness direction of the substrate. 
The prior art to Mourad and Wilson are analogous as pertaining to paper machine clothing having a plurality of non-circular through channels.  Similar to Wilson, the non-circular through channels in Mourad may be rectangular, see Figure 9 and paragraphs [0069] and [0071].  In the instance where the through channels of Mourad are rectangular, it would have been obvious to one skilled in the art before the effective filing date of the invention to have less than 5% of the surface on the upper side of the substrate that is flat and substantially orthogonal to the thickness direction of the substrate as taught by Wilson.  Therefore, claim 26 is unpatentable.

	
Claims 32, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mourad (US 2010/0236740).
Claims 32 and 33: The paper machine clothing of Mourad is produced by steps that include providing a substrate (104) having a first surface (106) and a second surface (114), and forming a plurality of non-cylindrical through holes (102) with a laser (310). Although cooling the substrate during the step of forming the through holes is not explicitly disclosed, it is deemed that forming through holes with a laser inherently generates a substantial amount of heat at the substrate which must be removed. It would have been obvious to one skilled in the art before the effective filing date of the invention to cool the substrate during the formation of the through holes to prevent the substrate from overheating.  
Claim 35: See claim 25 above where it is shown that the first surface of the substrate has disappeared by at least 90% (i.e., open area > 90%).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of U.S. Patent No. 11,060,241. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are anticipated by respective patent claims as follows.
Claim 16 is anticipated by patent claim 11.  
Claim 17 is anticipated by patent claim 12.  
Claim 18 is anticipated by patent claim 13.  
Claim 19 is anticipated by patent claim 14.  
Claim 20 is anticipated by patent claim 15.  
Claim 21 is anticipated by patent claim 16.  

	Claims 16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of copending Application No. 17/119,189 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are anticipated by respective reference claims as follows.
Claim 16 is anticipated by reference claim 11.  
Claim 18 is anticipated by reference claim 12.  
Claim 19 is anticipated by reference claim 13.  
Claim 20 is anticipated by reference claim 14.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 34 would be allowable for providing that at least some of the neighboring through holes partially overlap each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kahkonen (US 2006/0096961) discloses a method of manufacturing a paper making wire with holes via laser drilling and water cooling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748